IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


MICHAEL SCOTT MARKEL,                    :   No. 84 MAP 2014
                                         :
                   Appellant             :   Appeal from the order of the
                                         :   Commonwealth Court dated June 9, 2014
                                         :   at No. 41 MD 2014
            v.                           :
                                         :
                                         :
MICHAEL C. POTTEIGER, IN HIS             :
CAPACITY AS CHAIRMAN OF THE              :
PENNSYLVANIA BOARD OF                    :
PROBATION AND PAROLE,                    :
                                         :
                   Appellee              :


                                     ORDER


PER CURIAM                                           DECIDED: April 27, 2015
      AND NOW, this 27th day of April, 2015, Appellant’s “Petition for Leave to File

Reply Brief Nunc Pro Tunc” is GRANTED and the order of the Commonwealth Court is

AFFIRMED.